Case: 15-10901      Document: 00513543316         Page: 1    Date Filed: 06/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                      No. 15-10901
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             June 10, 2016

HERBERT D. KELLEHER,                                                        Lyle W. Cayce
                                                                                 Clerk
              Plaintiff - Appellee

v.

CAROLYN FJORD; KATHERINE R. ARCELL; KEITH DEAN BRADT;
JUDY BRAY; JOSE' M. BRITO; ET AL,

              Defendants - Appellants




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:14-MC-16


Before REAVLEY, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Having read the record and briefs, and heard the oral argument, the
court finds no reversible error and affirms the orders appealed.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.